Order entered December 5, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-01215-CV

                  HIGHLAND CAPITAL MANAGEMENT, L.P., Appellant

                                                  V.

                               PATRICK DAUGHERTY, Appellee

                        On Appeal from the 68th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 12-04005

                                              ORDER
       By letter dated December 2, 2014, Court Reporter Antionette Reagor requested a thirty

day extension of time to file the reporter’s record. We GRANT her request. The reporter’s

record shall be filed within thirty days of the date of this order.


                                                         /s/   CRAIG STODDART
                                                               JUSTICE